            Case 1:20-cv-05635-NRB Document 27 Filed 10/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
BUILDING TRADES PENSION FUND OF :                   Civil Action No. 1:20-cv-05635-NRB
WESTERN PENNSYLVANIA, Individually :
and on Behalf of All Others Similarly Situated, :   CLASS ACTION
                                                :
                             Plaintiff,         :   [PROPOSED] ORDER GRANTING
                                                :   OAKLAND COUNTY FUNDS’ MOTION
       vs.                                      :   FOR APPOINTMENT AS LEAD
                                                :   PLAINTIFF AND APPROVAL OF LEAD
INSPERITY, INC., PAUL J. SARVADI and :              PLAINTIFF’S SELECTION OF LEAD
DOUGLAS S. SHARP,                               :   COUNSEL
                                                :
                             Defendants.
                                                :
                                                x




4830-1626-4908.v1
              Case 1:20-cv-05635-NRB Document 27 Filed 10/23/20 Page 2 of 3




         Having considered Oakland County Employees’ Retirement System and Oakland County

Voluntary Employees’ Beneficiary Association Trust’s (“Oakland County Funds”) Motion for

Appointment as Lead Plaintiff and Approval of Lead Plaintiff’s Selection of Lead Counsel (the

“Motion”) and good cause appearing therefor, the Court ORDERS as follows:

         1.         The Motion is GRANTED.

         2.         The file in Case No. 1:20-cv-05635-NRB shall be the master file for the action. All

securities class actions on behalf of purchasers of Insperity, Inc. securities arising out of the same or

substantially similar subject matter subsequently filed in, or transferred to, this District shall be

consolidated into this action. This Order shall apply to every such action, absent a Court order. A

party objecting to such consolidation must file a motion for relief from this Order within ten days

after the action is consolidated into this action. This Order is entered without prejudice to the rights

of any party to apply for severance of any claim or action, with good cause shown.

         3.         The Oakland County Funds are appointed Lead Plaintiff pursuant to 15 U.S.C. §78u-

4(a)(3)(B)(iii).

         4.         The Oakland County Funds’ selection of Robbins Geller Rudman & Dowd LLP as

Lead Counsel is hereby approved, pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v). Lead Counsel shall

have the following responsibilities and duties on behalf of Lead Plaintiff and the putative class:

                    (a)    the preparation and filing of all pleadings;

                    (b)    the briefing and argument of all motions;

                    (c)    the conduct of all discovery proceedings including depositions;

                    (d)    the selection of counsel to act as spokesperson at all pretrial conferences;

                    (e)    settlement negotiations;




4830-1626-4908.v1
            Case 1:20-cv-05635-NRB Document 27 Filed 10/23/20 Page 3 of 3




                    (f)    the pretrial discovery proceedings and the preparation for trial and the trial of

this matter;

                    (g) delegation of work responsibility to selected counsel only with approval of the

Court; and

                    (h)    the supervision of all other matters concerning the prosecution or resolution of

the action.

IT IS SO ORDERED.




DATED: New York, New York                         THE HONORABLE NAOMI REICE BUCHWALD
                October 23, 2020                  UNITED STATES DISTRICT JUDGE




4830-1626-4908.v1
